PER CURIAM.
We hold, and the State concedes, that the defendant’s conviction for robbery, predicated on the same petit theft for which he was previously convicted and sentenced, cannot stand.1 See State v. Rodriquez, 500 So.2d 120 (Fla.1986).
Habeas Corpus is granted. The conviction and sentence for robbery are vacated, and the cause is remanded for resentenc-ing.

. On direct appeal we affirmed the defendant’s convictions and sentences for burglary, robbery and battery. In affirming the robbery conviction we held that a prior conviction of the "necessarily-included petty larceny offense ... is not supported in this record by the necessary showing that a previous conviction of the necessarily-included offense in fact occurred.” Moore v. State, 468 So.2d 1081 (Fla. 3d DCA 1985). The record now contains proof of the prior conviction.